Per Curiam.
—This appeal is from an order of the district court refusing to dissolve an injunction. The cause of action involves the conduct of the board of county commissioners in attempting to borrow the same $30,000 referred to in the case of Hoffman v. Board of Commissioners of Gallatin County, ante, page 224, and the same warrants, and the threatened delivery of the same bonds. It is, in fact, substantially the same case.
The action of the district court in refusing to dissolve the injunction must be affirmed, upon the authority of the case (No. 678) above referred to.

Affirmed.